Title: To Benjamin Franklin from Peter Collinson, 21 October 1762
From: Collinson, Peter
To: Franklin, Benjamin



Londn: Octor 21: 1762
I impatienly expect the good News of my Dear Franklin’s Safe Arrival. Wee regret Your Abscence, but there is a Time the Dearest Friends must Part but Wee Cherish our Minds with the Hopes of Long enjoyeing your Correspondence and Shareing in the Discoveries, the Effects of your Fruitfull Genius, which can happyly Imploye it Self, to your own Benefit or that of the Publick.
Distance can not remove you from our Solicitation. Mr. Fox thinks himself extreemly obliged to you for your Letter. This draws on you a Simular request from His Intimate Friend Mr. Hamilton which I here Inclose.
As you requested I insured for you £200 More. I give you Joye on your Sons promotion. I wish his Government may Sett Easie—for He has Two unruly Spirits, Sterling and Morris, to contend with, but assisted with your Council He will Surmount them all.
I am with Sincere Esteem your Affectionate Friend
P Collinson



Yesterday I had the pleasure of Breakfasting with your Son and takeing my Leave. Think He has a Sensible and Agreeable Wife. I wish them much Comfort together


1762
Ben Franklin
Dr


March 21
To Ballance of Account
£14:
19:
5






To: 35th Vol. Mod. History
}
taken with you

  To: 31 plate Inserts

0:
  6:
  6



0:
2:
6


  Augst: 13.
pd Insurance 15 guineas per Cent.
31:
10:
–


  21:
36 Vol Mod History
  0:
  6:
  6




£47:
4:
11


1762
Per Contra
Cr


Augt. 10:
By Net Draught
32:
9:
5


I am to Credit your account with return of Insurance when received.
I shall be Obliged to you for an Abstract of the Order of Councel for the Taxing Mr. Penns Land
The Modern Histy are for the Lib. Com.

  Addressed: To / Ben Franklin Esqr / in Philadelphia / These / per Capt Budden
